Citation Nr: 1619879	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from June 1959 to May 1963.  He also served in the Reserves.
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS.  All records are now in these electronic files.

In August 2014, April 2015, and October 2015, the Board remanded the claim for further development.  That development has been completed, and the appeal has now been returned to the Board for further appellate consideration.

As reflected by the title page, the Board is expanding the scope of the claim to encompass any right hand or wrist disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's right hand and wrist condition, to include carpal tunnel syndrome, is etiologically related to active duty service.  Arthritis was first shown many years after separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the appellant in obtaining relevant evidence to substantiate his claim for entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome, and by providing VA examinations in September 2010, November 2014, June 2015, and December 2015.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome.  

He currently has a diagnosis of right carpal tunnel syndrome.  See December 2015 VA Examination.  Imaging of the right wrist has shown mild degenerative changes.  See September 2010 VA Treatment Records.

November 1961 service treatment records reflect that the Veteran was treated for an injury to his right forearm.  At that time, x-rays were negative, and he was diagnosed with a hematoma.  Thus, there is evidence of an injury in service.

The remaining issue is whether the Veteran's current right hand and wrist condition, to include carpal tunnel syndrome, is etiologically related to his active duty service.

The Board initially notes that arthritis is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, wrist arthritis was not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

After the November 1961 treatment for a right forearm injury, service treatment records reflect no further indications of any right wrist, hand, or forearm injuries or conditions.  The Veteran's May 1963 separation examination does not note any right hand or wrist problems.  After discharge from active duty service, the Veteran served in the Reserves, and underwent several annual physicals through September 1987.  None of them reflect any right hand or wrist injuries or conditions.  See, e.g., October 1978 and September 1987 Annual Physical Examinations.  In the September 1987 report of medical history, the Veteran stated that his "present physical condition is excellent," and he noted no right hand or wrist issues.

More recent private medical records reflect treatment for a right hand or wrist disorder.  September 2006 private medical records reflect the Veteran reported right hand numbness and pain, and was diagnosed with carpal tunnel syndrome.  At that time, he also reported that he had crushed his right forearm while working on a large mixer in 1994, was diagnosed with carpal tunnel syndrome at that time, and underwent surgery as a result of the injury.  See November 2006 Private Medical Records.  At the time of the September 2006 treatment records, the Veteran reported that he began experiencing numbness and tingling in his fingers after the 1994 accident.  He reported that he could not remember where the surgery in 1994 took place, so those records could not be obtained. September 2006 private medical records also reflect that he reported injuring his finger "two months ago...."  In November 2006, the Veteran underwent surgery for right carpal tunnel syndrome.  No mention of any injury in service is made in these treatment records.

The Veteran has also had four VA examinations concerning his right hand and wrist condition.  During his September 2010 VA examination, he reported pain in his forearm and wrist "due to his crushing injury from work."  He was diagnosed with carpal tunnel of the right hand or fingers, and the examiner stated that it was less likely than not due to his military service, and most likely due to his "crushing" injury at work [in 1994]."

During the November 2014 VA examination, the Veteran denied injuring his wrist while in the military.  The examiner diagnosed him with right carpal tunnel syndrome, and determined that it was less likely than not etiologically related to service.  The examiner opined that the 50 years between service and reported carpal tunnel symptoms did not support a link between the two.  The examiner noted that the Veteran denied any in-service injury, and further noted reviewing no information regarding carpal tunnel or injury in the military.  In an April 2015 remand, the Board pointed out that the Veteran did have a documented in-service injury to his right forearm, and requested an additional VA examination.

During the June 2015 VA examination, the examiner reviewed the claims file, conducted an in-person examination, and concluded that the Veteran's right carpal tunnel syndrome was less likely than not etiologically related to service.  The examiner opined that the in-service injury was a contusion, proceeded to list the risk factors for carpal tunnel syndrome, and noted that the Veteran's post-service work included working with heavy equipment.  The examiner did not, however, provide any explanation as to whether the in-service contusion could have led to carpal tunnel syndrome.

The Veteran's most recent VA examination was conducted in December 2015.  He was once again diagnosed with right carpal tunnel syndrome.  After examining the Veteran and reviewing the claims file, the examiner determined the right hand and wrist condition was less likely than not etiologically related to service.  The examiner noted that the in-service injury in November 1961 was a contusion, and x-rays were negative.  The examiner further noted that none of the multiple in-service and Reserve medical examinations conducted after the November 1961 injury indicated a right forearm condition, or residuals from the in-service injury.  The examiner also noted that the Veteran's right carpal tunnel syndrome symptoms all began after the 1994 work accident that crushed the Veteran's right forearm.  The examiner opined that the in-service injury was not severe enough to result in the development of any residuals or disabilities to the Veteran's right forearm or wrist, and further opined that medical evidence shows the Veteran's symptoms began after the 1994 injury.  

This December 2015 VA examination is highly probative, as it includes a detailed review of the Veteran's medical history, and provides a rationale that sufficiently addresses the Veteran's in-service injury in reaching the conclusion that the current condition is not etiologically related to service.

In addition to medical records, the file contains statements from the Veteran regarding his right hand and wrist condition.  He has stated that he initially injured his right hand after getting it caught in a breach mechanism after firing a shell aboard his Navy vessel.  See, e.g., May 2010 Veteran Statement; September 2010 VA Examination.  The Veteran contends that since the in-service injury, he has numbness and tingling in his fingers, and symptoms of carpal tunnel syndrome.  See, e.g., September 2010 VA Examination; January 2011 Veteran Statement.  While lay testimony can be competent to establish a nexus between a disability and service, in this case the Veteran has provided conflicting statements.  In his September 1987 report of medical history, the Veteran stated he was in excellent health and noted no right hand or wrist issues.  While seeking treatment in 2006, he stated his symptoms were related to the 1994 work accident, and did not reference any in-service injury.  See, e.g., September and November 2006 Private Medical Records.  Finally, during the November 2014 VA examination, the Veteran denied any injury to his wrist during service.  In reviewing the conflicting statements, the Board finds the Veteran's statements of continuity of symptomatology since his injury in service not credible. Moreover, the Board finds that the statements reflected in the private medical records relating the symptoms to the 1994 work accident to be more probative, as they were given contemporaneous with treatment.  

Further, in this case, there is no more probative evidence than the well-reasoned medical opinion of the December 2015 VA examiner, who determined that it was less likely than not (less than 50 percent probability) that the Veteran's right carpal tunnel syndrome was etiologically related to service and his noted injury therein.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.




ORDER

Entitlement to service connection for a right hand and wrist condition, to include carpal tunnel syndrome, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


